Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2022 has been entered.
 
DETAILED ACTION
This office action is responsive to the amendment filed 09/02/2022. Claims 1-6 are currently pending.
Priority
Current application, US Application No. 16/474,057, filed 06/26/2019 is a national stage entry of PCT/IB2017/055956, International Filing Date: 09/28/2017, which claims foreign priority to 201641044553, filed 12/28/2016.

Response to Amendment
Applicant's amendment is entered into further examination and appreciated by the examiner.
Response to Remarks/Arguments
	Regarding arguments on the claim objections, amendment is accepted and the previous objections are withdrawn.
	Regarding remarks on the 35 U.S.C. §103(a) rejections to the claims, Applicant's arguments have been considered but are moot in view of new ground of rejection necessitated by the amendment because the arguments do not apply to any of the references being used in the current rejection.
	Regarding arguments on the rejections under 35 USC 101, Applicant's arguments have been fully considered but they are not persuasive.
	Applicant argues (pg. 11 line 3-line 25) that the identified limitations are more specifically tailed to tangible processes than the identified mental process and the amendments to the claims further removes them at step 2. 
	Examiner respectfully submits that the identified limitations are interpreted as mental processor a combination of mental process and mathematical concept because claims recite abstract ideas, for example, verifying, measuring, comparing and determining parameters of different types of field devices. Despite recitation of field device, the identified limitations address parameters of the field devices, not the field devices themselves. The amended claims which introduce differentiation of the first verification data set from the second verification data set appear not sufficient to convert abstract ideas into non-abstract ideas at step 2A prong-1 because identified limitations still deal with same mental judgement, observation or evaluation by simply adding the second definition data set to the first definition data set. Examiner also notices that the applicant may not be using the latest Patent Eligibility guideline (October 2019 PEG) so encourages the applicant to refer to the latest guideline for further amendment.
	Applicant argues (pg. 11 line 8 from the bottom – pg. 13 line 6) that the amended claims are tied to specific improvements to the technology. Applicant also argues the amended claims are tied to a particular machine, e.g. a verification device under an industrial automation system, disagreeing with examiner’s interpretation at step 2B. The applicant even argued about specific devices recited from the references, for example, sensors or valves, are particular. 
	Examiner respectfully submits that the alleged improvement by the current application is in the abstract idea itself and is in the level of improvements that can be achievable by an ordinary skill in the art by leveraging an existing general computer technology. The alleged improvements do not appear reaching the level of improvement to a technology and applicant should provide an objective evidence to the improvement to the technology. The recited additional elements, e.g. a verification device under an industrial automation system, are general and they are recited in a high level of generality. Claims fail to show additional elements as particular or specific. Claims even fails to describe what type of field devices are used in what application and in which industry except differentiating first type and the second type. The phrase “industrial automation and factory automation systems” are general and it appears an effort trying to monopolize the entire industrial and factory automation systems. The applicant fails to provide the additional elements being integrated into a practical application. The specific devices recited in the reference, for example, sensor or valve, are not claimed, either. Even if they are claimed, they are not particular.
Therefore, the rejections are maintained.
	
Claim Objections
	Claims 1-2 and 5 are objected to because of the following informalities:  As per claim 1, the phrase “a. communication adapter” should be replaced with “a. a communication adaptor” or with an appropriate phrase for consistency and correct grammar. The phrase “or second verification definition data as is” should be replaced with “or the second verification definition data” or with an appropriate phrase for clarity” The phrase “iv. determining a condition of the field device … based on the comparison” should be ended with “.” (period) for correct grammar.
As per claim 2, the phrase “2. (Previously Presented)” should be replaced with “2. (Currently Amended)” to reflect a correct amendment status.
As per claim 5, the limitation “i. obtaining, from a repository comprising a at least a first verification definition data set associated with first type of field device and a second verification definition data set associated with a second type of field device, a corresponding verification definition data set associated with the field device under verification” should be  replaced with “i. obtaining, from a repository comprising an at least a first verification definition data set associated with a first type of field device and a second verification definition data set associated with a second type of field device, a corresponding verification definition data set associated with a field device under verification” for correct grammar.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 1 recites:
“A verification device for verifying a plurality of different types of field devices installed in a process plant, the verification device comprising: (1.A)
a. communication adapter having a communications port configured to communicatively connect the verification device to a plurality of different field devices including a first type of field device and a second type of field device to receive values of one or more operational parameters measured by the plurality of field devices; (1.B)
b. a repository comprising a plurality of verification definition data sets each associated with one of the plurality of different field devices, including a first verification definition data set associated with the first type of field device and a second verification definition data set associated with the second type of field device (1.C)
wherein each verification definition data set comprise one or more sets of expected threshold values of one or more corresponding operational parameters for a corresponding type of field device from among the plurality of different field devices; and (1.D)
c. a comparison and verification processor configured for: (1.E)
	i. obtaining, from the repository, one of the first verification definition data set or second verification definition data as is associated with a type of a field device under verification from among the plurality of different field devices, based on a device type identifier of the field device under verification; (1.F)
	ii. measuring one or more values of one or more operational parameters received from the field device under verification as defined by the first verification definition data set or the second verification definition data set as obtained; (1.G)
	iii. comparing the measured values of the one or more operational parameters with corresponding threshold values of the one or more operational parameters from the first verification definition data set or the second verification definition data set as obtained for the corresponding field device under verification; (1.H) and
iv. determining a condition of the field device under verification from among the plurality of different field devices based on the comparison (1.I)”.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (Process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes (concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion).
For example, highlighted limitation/steps labeled as (1.A) and (1G)-(1.I) are treated by the Examiner as belonging to mental processing grouping or the combination of mental processing grouping and mathematical concept grouping as the limitations includes human judgement, observation or evaluation and/or mathematical relationship between operating parameters, definition data sets, threshold values
while the highlighted limitations/steps labeled as (1.C)-(1.D) can be treated as belonging to a Mental Processing grouping as the limitations involve human judgement, observation or evaluation. 
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements: (Side Note: duplicated elements are not repeated)
In Claim 1: “A verification device for verifying a plurality of different types of field devices installed in a process plant”, “a communication adaptor”, “a repository”, “a comparison and verification processor”, “obtaining, from the repository, a corresponding verification definition data set”;
In Claim 5: “A method for verifying field device installed in a process plant”:
In Claim 6: “providing electrical excitation to one or more components of the field device”;
As per claim 1, the additional element in the preamble “A verification device for verifying a plurality of different types of field devices installed in a process plant” is not qualified for a meaningful limitation and it generally links the use of the judicial exception to a particular operation or field of use. The limitation/element “a plurality of types of field devices installed in a process plant“ is not particular. The limitations/elements “a communication adaptor”, “a repository” and “a comparison and verification processor” represent components of general computer and they are not particular. The limitation/step “obtaining, from the repository, a corresponding verification definition data set” represents a general data gathering step and only adds insignificant extra solution activity to the judicial exception.
As per claim 5, the additional element in the preamble “A method for verifying field device installed in a process plant” is not qualified for a meaningful limitation and it generally links the use of the judicial exception to a general technological method, environment or field of use.
As per claim 6, the limitation/step “providing electrical excitation to one or more components of the field device” represent providing input stimulus to the field device and only adds insignificant extra solution activity to the judicial exception.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements as a whole do not reflect an improvement to the computer technology or other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. No particular machine or real world transformation are claimed. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, under Step 2B analysis, the above claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception as shown in the prior art of record. 
The limitations/elements listed as additional elements above are well understood, routine and conventional steps/elements in the art according to the prior art of record. (see Ott, Bump, Spanke, Dicaire and others in the prior art of record)
	Claims 1-6, therefore, are not patent eligible.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ott (US 20040199351 A1) in view of Bump (US 20070250180 A1), Chan (US 20070154228 A1) and Spanke (DE 102011075764 A1).
As per claim 1, Ott discloses
	A verification device for verifying a plurality of different types of field devices installed in a process plant, (testing blocks … periodic or on-demand testing of field devices [abs], test ... performed on ... field devices within the process plant [0004, 0008-0010, Fig. 1], The field devices 40 and 42 may be any desired types of field devices, such as sensors, valves, transmitters, positioners … conform to any desired … communication or programming protocol, equivalent to a definition data set [0018]) 
the verification device comprising:	
	a. communication adapter having a communications port configured to communicatively connect the verification device to a plurality of different field devices including a first type of field device and a second type of field device (a field device communication unit or routine 110 [0036-0038, Fig. 2 & 3]) to receive values of one or more operational parameters measured by the plurality of field devices; (monitor the operation of the field device [0036], monitoring messages [0036])
b. a repository comprising a plurality of verification definition data sets each associated with one of the plurality of different field devices, including a first verification definition data set associated with the first type of field device (self-diagnostic test to be stored in the memory [0006], logic modules stored in the memory [0016], routines stored in the memory [0018], addressable messages, configuration messages [0032, 0034], implying definition data sets, monitoring messages, messages … dependent on the type …protocol … and communication …. connecting the field device [0036], implying each definition data set corresponds to each type of field device, messages 115 [0041-0042, Fig. 3])

However, Ott is not explicit on the first and second verification definition data set corresponding to the first and second types of device.

Bump discloses definition data set corresponding to a type of field device (a … field device of same type, a device type commission definition that includes a set of device-type specific parameters, a first set of … configuration parameters … for first field device, field device of same type [abs], a set of parameters that require configuration … of a particular type of field device are specified [0010], a set of device types maintained in the device definition database [0045], a new device type definition, a particular field device [0046], new device type definition and the designated parameters contained therein [0047]), implying a second definition data set corresponds to a second types of field device.

Chan discloses first set of configuration data corresponds to the first device type and the second set of configuration data corresponds to the second device type ((first and second sets of configuration data, operation with … first and second types [abs], includes a first memory storing first and second sets of configuration data, the first set of configuration data for configuring …for operation with a first … device of a first type, a second set of configuration data for configuring …for operation with a second … device of a second type [0005, 0025, claims 1 and 20]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Ott in view of Bump and Chan to disclose a plurality of verification definition data sets each associated with one of the plurality of different field devices, including a first verification definition data set associated with the first type of field device and a second verification definition data set associated with the second type of field device for a safe control of field devices installed in a process plant. (Ott – process control [abs], process plant, safety related, safe mode, process control [0003]).

Ott further discloses wherein each verification definition data set comprise one or more sets of expected threshold values (periodic or on-demand testing, detects the results of the test, faulty condition, generate an alarm ... in response to the detection of a poor, bad abnormal ... status [0009], implying verifying against the threshold values) of one or more corresponding operational parameters for a corresponding type of field device from among the plurality of different field devices (operational status ... of a field device [0009], monitor the operation of the field device [0036], monitoring messages [0036], obtain information pertaining to the operation [0050]).

Bump also discloses verification definition data set comprise one or more sets of expected threshold values (definition that includes a set of device-type specific parameters [abs], device parameters, limit settings [0031-0036]).

Ott further discloses 
obtaining, from the repository, a verification definition data set associated with a type of a field device under verification from among the plurality of different field devices, based on a device type identifier of the field device under verification; (enable an on-line self-diagnostic test to be stored in the memory of the device and enable the test to be initiated by one or more commands sent to the device [0006], safety logic modules Stored in a memory and is communicatively connected to provide control signals [0016], initiate the self-testing routine [0035], status fields are usually provided in messages or communications from HART and Fieldbus field devices [0036])
measuring one or more values of one or more test result parameters received from the field device under verification in accordance with the verification definition data set; (monitor the operation of the field device or the self-testing routines 88 and to obtain the results of the self-testing routines 88 as well as to communicate with the field devices and receive other status information from the field devices [0035])
comparing the measured values of the one or more test result parameters with corresponding threshold values of the one or more operational parameters from the verification definition data set for the corresponding field device under verification; (testing and monitoring functionality is especially important in Safety Systems, in which it is desirable to timely monitor or assess the operational status of the devices ... when an unsafe condition arises [0008]) and
determining a condition of the field device under verification from among the plurality of different field devices based on the comparison (the status of the field device as good, bad, normal, abnormal, out of mode, this additional status information ... can be used to generate alarms, events and messages [0036]).

However, Ott is silent regarding measuring one or more values of one or more operational parameters received from the field device under verification as defined by the corresponding verification definition data set and use measured operational parameters instead of test result parameters of field devices.

Spanke discloses measuring operational parameters received from the field device under verification as defined by the corresponding verification (The evaluation device 1 has an interface 11 for receiving the parameters of the field 34 device, a parameter standard specified for each parameter [abs, Fig. 1]) and 
	comparing the measured values of the operational parameters with corresponding standard values of the operational parameters (determines the parameters whose values are outside a range of values of the corresponding parameter standard [abs])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Spanke to measure one or more values of one or more operational parameters, instead of test result parameters, received from the field device under verification as defined by the corresponding verification definition data set and  compare the measured values of the one or more operational parameters with corresponding threshold values of the one or more operational parameters from the corresponding verification definition data set for the corresponding field device under verification for a safe control of field devices installed in a process plant.

Although Ott does not explicitly recite the first verification definition data set or second verification definition data, it is obvious to a person having ordinary skill in the art to disclose use of the first verification definition data set or second verification definition data set in view of Bump and Chan and it would have been also obvious since it has been held that mere duplication of the essential working limitations of an invention
involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

As per claim 2, Ott, Bump, Chan and Spanke disclose claim 1 set forth above. 
Spanke discloses 
	wherein the first verification definition data set comprises a first set of one or more  threshold values of the corresponding operational parameters, (the parameters of the field 34 device, a parameter standard specified for each parameter [abs, Fig. 1], upper limit, lower limit [pg. 4 line 10-13], reference value range [pg. 6 line 28 – pg. 7 line 31], maximum value ranges [pg. 8 line 12 – pg. 9 line 32])

Although the combined prior art is not explicit on reciting both  the first verification definition data set and the second verification definition data, it is obvious to a person having ordinary skill in the art to disclose use of the first verification definition data set and the second verification definition data set in view of Bump and Chan and it would have been also obvious since it has been held that mere duplication of the essential working limitations of an invention involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Spanke further discloses
	wherein the threshold values of the first set are based on reference values of the one or more operational parameters at the production of the field device; (monitoring or diagnostic methods … during operation of the filed device [pg. 2 line 32-37, pg. 5 line 18-21])
	and wherein the threshold values of the second set of the one or more operational parameters are based on one or more values of the operational parameters measured upon installation of the field device under verification at the process plant. (monitoring or diagnostic methods … during commissioning [pg. 2 line 32-37, pg. 4 line 14-19, pg. 5 line 18-21, pg. 5 line 35, pg. 13 line 8-13])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Spanke to disclose “wherein the first verification definition data set and the second verification definition data set comprise a first set of one or more  threshold values of the corresponding operational parameters and a second set of one or more threshold values of the corresponding operational parameters, wherein the threshold values of the first set are based on reference values of the one or more operational parameters at the production of the field device; and wherein the threshold values of the second set of the one or more operational parameters are based on one or more values of the operational parameters measured upon installation of the field device under verification at the process plant” for a safe control of field devices installed in a process plant.

As per claim 5, Ott discloses
	A method of implementing a device test in a process plant [claim 31], test ... performed on ... field devices within the process plan [0004, 0008-0010, Fig. 1], any desired types of field devices, such as sensors, valves, transmitters, positioners [0018]) the method comprising:

Ott in view of Bump, Chan and Spanke disclose the remaining limitations as shown in the claim 1 above and in the rejections of previous office actions.

As per claims 3 and 6, Ott, Bump, Chan and Spanke disclose claims 1 and 5 set forth above.
Ott discloses wherein the communication adaptor includes a simulator that is configured to excite the field device under verification prior to measurement of one or more values of parameters of the field device under verification (process control I/O devices [0018], the logic solvers 50-56 is an I/O device that executes safety logic modules stored in a memory and is communicatively connected to provide control signals to and/or receive signals from safety system field devices 60 and 62 [0016]).

Spanke discloses measurements of values of parameters of the filed device under verification (The evaluation device 1 has an interface 11 for receiving the parameters of the field 34 device).

Ott further disclose applying one of more values of electrical excitation parameters to a corresponding type of field device (stroke test [0033, 0048, and 0050]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art to disclose the limitations of claim 3 and 6 for a safe control of field devices installed in a process plant.
	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ott, Bump, Chan and Spanke in view of Dicaire (US 20140257529 A1), hereinafter 'Dicaire'.
As per claim 4, Ott, Bump, Chan and Spanke disclose claim 1 set forth above.
Ott further discloses reconfiguration feature of verification module (testing unit 90 is reconfigured [0046, 0049, 0051]), but is silent regarding updating the threshold values of the one or more operational parameters of the field device under verification

Dicaire further discloses the update feature of device diagnostic data values (a device diagnostic data value, update requirements [0061], configuration library, the device definition information includes any available diagnostic values in the device that are … updated [0071]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Dicaire to configure the verification module for updating the threshold values of the one or more operational parameters of the field device under verification for a safe control of field devices installed in a process plant.
Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	Peluso (US 20180024519 A1) discloses techniques for assessing and presenting differences between the current commissioning data of a set of process control devices within a process plant and the respective baseline or defined commissioning parameters of the set of process control devices. According to embodiments, systems and methods may obtain the current commissioning data from the set of process control devices and access baseline parameters corresponding to the commissioning data. The systems and methods may compare the current commissioning data to the baseline parameters to determine a set of differences, and present, via a user interface, the set of differences for review by an administrator. In reviewing the set of differences, the administrator may facilitate different functionalities including re-baselining or reconfiguring process control devices.
	Ishikawa (US 20170160727 A1) discloses a field device, which measures a physical quantity in a plant or processes the physical quantity, includes: an instruction unit configured to output a verification execution instruction signal for instructing execution of verification of the field device; an operation verifying unit configured to verify an operation of at least one element of the field device in response to the verification execution instruction signal and to verify an operation of the field device based on the verification result; and an output unit configured to output the verification result which is a result of verification of the operation by the operation verifying unit.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DOUGLAS KAY/Primary Examiner, Art Unit 2857